NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0122n.06

                                            No. 11-6507                                  FILED
                                                                                     Feb 01, 2013
                           UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff-Appellee,              )                  ON APPEAL FROM THE
                                       )                  UNITED STATES DISTRICT
v.                                     )                  COURT FOR THE MIDDLE
                                       )                  DISTRICT OF TENNESSEE
SAM L. HOWELL,                         )
                                       )
                                                                  OPINION
      Defendant-Appellant.             )
_______________________________________)


Before: MOORE and COLE, Circuit Judges, and ROSE, District Judge.*

       KAREN NELSON MOORE, Circuit Judge. Defendant-appellant, Sam L. Howell, was

sentenced to 135 months of imprisonment for convictions related to his possession of child

pornography. In his first appeal, Howell argued that the district court erred by failing to rule on a

controverted sentencing matter as required by Federal Rule of Criminal Procedure 32(i)(3)(B). We

agreed with Howell and remanded the case so that the district court could determine “whether, when

or to what extent Howell ceased deliberately to possess or view images of child pornography.”

United States v. Howell, 412 F. App’x 794, 796 (6th Cir. 2011).

       In his current appeal, Howell argues (1) that the district court again failed to make

independent findings of fact on the same controverted matter and (2) that his sentence is procedurally

unreasonable because the district court did not adequately consider his arguments regarding his post-

       *
        The Honorable Thomas M. Rose, United States District Judge for the Southern District of
Ohio, sitting by designation.
No. 11-6507
United States v. Howell


sentencing rehabilitation and withdrawal. The district court did, however, make independent

findings on the controverted issue of Howell’s possession of child pornography and consider his

rehabilitation and withdrawal. Therefore, we AFFIRM the sentence imposed by the district court.

                                                  I.

       Howell argues that the district court did not comply with this court’s directive to rule on the

controverted issue of “whether, when or to what extent Howell ceased deliberately to possess or

view images of child pornography.” United States v. Howell, 412 F. App’x 794, 796 (6th Cir. 2011).

Therefore, according to Howell, the district court could not have considered as a mitigating factor

that he voluntarily terminated his use and possession of child pornography prior to his arrest. Howell

states, and the government agrees, that on March 5, 2006 he deleted over one-thousand images of

child pornography from his computer. When agents arrested Howell on May 26, 2006, only nine

images of child pornography remained on his computer. The last “access date” of those nine images

was May 15, 2006.

       At his second sentencing hearing, Howell stated that the most likely source of the nine photos

was from a person he was chatting with online. According to his testimony, someone sent him

image files through the chat program, which he accepted and then downloaded. He asserts that he

did not, however, look at those images before or after they were downloaded. He explained that the

last “access date” of the nine images at issue was not reflective of viewing the images themselves;

instead, the “access date” correlated to the date on which he checked each file’s properties to see the

size of the file and perhaps to move the file. The government’s expert agreed that it was theoretically


                                                  2
No. 11-6507
United States v. Howell


possible that the last “access date” correlated to viewing the properties of an image and not viewing

the image itself.

       After hearing testimony, the district court concluded:

       [T]he proof at this hearing that the defendant relies upon is the ambiguity in the term
       “access”.

       There are a number of options available to a person who uses a computer when the
       person accesses the file. But the defense’s own expert said that the most likely event
       . . . is that they open the file and look at it.

       In addition, although he abandoned—although he destroyed 1,000 files, according
       to the defense’s own expert, he was still receiving . . . these files in April and May.
       ...

       [T]he Court recognizes that he destroyed about 1,000 photographs in March of 2006.
       Yet he continued to receive, and indeed, by the testimony of the defense expert, likely
       looked at child pornography in April and May 2006. To whatever extent that he
       abandoned these activities by the destruction of the documents, the Court reflects that
       the departure down from a guideline range of 210 to 262 gives more than reasonable
       consideration of that conduct.

R. 74 (Sentencing Hr’g Tr. at 49–50) (Page ID #338–39).

       We review de novo a sentencing court’s compliance with Federal Rule of Criminal Procedure

32(i). United States v. White, 492 F.3d 380, 414 (6th Cir. 2007). Rule 32(i)(3)(B) explains that “[a]t

sentencing, the court . . . must—for any disputed portion of the presentence report or other

controverted matter—rule on the dispute or determine that a ruling is unnecessary either because the

matter will not affect sentencing, or because the court will not consider the matter in sentencing.”

We require “literal compliance” with Rule 32 because of its importance in “ensur[ing] that

defendants are sentenced on the basis of accurate information and provid[ing] a clear record for


                                                  3
No. 11-6507
United States v. Howell


appellate courts, prison officials, and administrative agencies who may later be involved in the case.”

United States v. Tackett, 113 F.3d 603, 613–14 (6th Cir. 1997) (citing United States v. Fry, 831 F.2d

664, 667 (6th Cir. 1987)). Therefore, under Rule 32(i)(3)(B), the sentencing “court may not merely

summarily adopt the factual findings in the presentence report or simply declare that the facts are

supported by a preponderance of the evidence”; “[r]ather, [it] must actually find facts, and it must

do so by a preponderance of the evidence.” White, 492 F.3d at 415–16 (internal quotation marks and

citations omitted).

       In the case at hand, the district court was instructed to rule on the controverted issue of

“whether, when or to what extent Howell ceased deliberately to possess or view images of child

pornography.” United States v. Howell, 412 F. App’x at 796. After hearing testimony, the district

court stated that Howell “likely looked at child pornography in April and May 2006.” R. 74

(Sentencing Hr’g Tr. at 50) (Page ID #339). When the district court used the term “likely,” it met

the preponderance standard because a preponderance of the evidence simply means that a fact is

more likely than not true. See United States v. Moses, 289 F.3d 847, 852 (6th Cir. 2002). Therefore,

the district court did make an independent finding that Howell “looked at child pornography in April

and May 2006,” which was the controverted issue.

                                                  II.

       The thrust of Howell’s second claim is that his sentence is procedurally unreasonable because

the district court failed to consider his post-sentencing rehabilitation, and to the extent that the

district court did consider the argument, it misunderstood the facts.


                                                   4
No. 11-6507
United States v. Howell


       We review a district-court sentencing determination for procedural reasonableness under a

deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). When

reviewing the procedural reasonableness of a sentence we must “ensure that the district court

committed no significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain the chosen

sentence—including an explanation for any deviation from the Guidelines range.” Id. “The

sentencing judge should set forth enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his own legal decisionmaking authority.”

Rita v. United States, 551 U.S. 338, 356 (2007). However, “[t]he appropriateness of brevity or

length, conciseness or detail, when to write, what to say, depends upon circumstances.” Id.

       In addressing Howell’s withdrawal and rehabilitation arguments, the district court stated:

       [A]ccording to this Exhibit 2, [Howell] has been seeing a doctor of psychology who
       was a staff psychologist, and there is a set program for him. And in one occasion
       after his appeal he decided that he wanted to suspend that. There are a number of
       pages of documents here relating to the medical history that I’m uncertain as to the
       probative value of it. . . .

       [W]hatever the contention was about disavowing the activity, disavowing the activity
       and continuation of his cited activities and efforts at rehabilitation, the Court
       continues to believe that a sentence of 135 months is an appropriate sentence. Even
       considering these additional facts that have been cited by the defendant in this case,
       as a de novo sentencing, I revisited the issue, that the guideline range in this case was
       210 to 262. And considering the matter de novo, I still believe that a sentence of 135
       months is a reasonable and appropriate sentence for this particular defendant and it
       is no greater than necessary.

R. 74 (Sentencing Hr’g Tr. at 48–49) (Page ID #337–38).

                                                  5
No. 11-6507
United States v. Howell


         The straightforwardness of Howell’s arguments and the fact that the record reflects that the

district judge considered Howell’s evidence—testimony and prison/medical records—support the

conclusion that Howell’s sentence is not procedurally unreasonable. Although the district court

could have elaborated further on why Howell’s post-sentencing rehabilitative efforts do not warrant

a larger downward variance, the record shows that the sentencing judge considered the evidence

before concluding that Howell’s below-Guidelines sentence of 135 months continued to be

reasonable and appropriate.1 Howell’s contention that the district court misunderstood the situation

when it stated that Howell “wanted to suspend” his treatment program is not supported by the record.

Although it is true that there were factors contributing to his decision to suspend treatment, the

failure of the district court to reference those factors does not necessitate concluding that the district

court misunderstood the situation because the district court’s statement alone is in fact true.2

Howell’s sentence of 135 months of imprisonment is procedurally reasonable.

                                                   III.

         For the reasons set forth in this opinion, we AFFIRM the sentence imposed by the district

court.



         1
         The Supreme Court has made it clear that “when a defendant’s sentence has been set aside
on appeal, a district court at resentencing may consider evidence of the defendant’s postsentencing
rehabilitation and that such evidence may, in appropriate cases, support a downward variance from
the now-advisory Federal Sentencing Guidelines range.” Pepper v. United States, — U.S. —, 131
S. Ct. 1229, 1236 (2011).
         2
        Howell stated to his doctor that “he was not interested in beginning [therapy] again at this
time due to his upcoming transfer for court.” App. at 37 (Prison Record).

                                                    6